                                             Case 3:18-cv-05546-EMC Document 140 Filed 10/07/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         DIVA LIMOUSINE, LTD.,                           Case No. 18-cv-05546-EMC
                                   8                      Plaintiff,
                                                                                             ORDER REQUESTING
                                   9               v.                                        INFORMATION FROM THE PARTIES
                                  10         UBER TECHNOLOGIES, INC., et al.,                Docket No. 139
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Before the Court will approve the parties’ Notice of Voluntary Dismissal, Docket No. 139,
                                  15   the Court requests information from the parties about the scope and nature of the publicity
                                  16   associated with this putative class action. As Federal Rule of Civil Procedure 23(e) compels: “A
                                  17   class action shall not be dismissed or compromised without the approval of the court, and notice of
                                  18   the proposed dismissal or compromise shall be given to all members of the class in such manner as
                                  19   the court directs.” This requirement “is to protect the interests of absent plaintiffs before
                                  20   permitting dismissal.” Schultzen v. Woodbury Cent. Cmty. Sch. Dist., 217 F.R.D. 469, 470 (N.D.
                                  21   Iowa 2003). Although “the class has not been certified . . . ‘[t]his requirement [to act as the
                                  22   guardian of the rights of class members still] applies.’” Id. (citing Diaz v. Trust Territory of
                                  23   Pacific Islands, 876 F.2d 1401, 1407 (9th Cir. 1989)). Thus, in order to ensure that the interests of
                                  24   the absent plaintiffs are appropriately safeguarded, and to safeguard against any misplaced
                                  25   ///
                                  26   ///
                                  27   ///
                                  28   ///
                                         Case 3:18-cv-05546-EMC Document 140 Filed 10/07/19 Page 2 of 2




                                   1   reliance on this suit and any consequential tolling of the statute of limitations, the parties shall file

                                   2   by October 15, 2019, a description of the scope of publicity and nature of the information shared

                                   3   with the public and putative class members about this case.

                                   4

                                   5           IT IS SO ORDERED.

                                   6

                                   7   Dated: October 7, 2019

                                   8

                                   9                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  10                                                       United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
